Title: To Thomas Jefferson from Francis Taylor, 26 May 1781
From: Taylor, Francis
To: Jefferson, Thomas


        
          Sir
          Winchester May 26. 1781.
        
        I wrote you the 16 Instant, that a Board of Officers, who were ordered by Colo. Wood to enquire into the titles of the Soldiers to discharges, had sat, and were of opinion that nearly all of the men  were entitled to discharges from their removal from Albemarle Barracks. They have since been discharged, and a small Militia Guard is now on duty at the Barracks near this place.
        The small number of men we have left being too inconsiderable to be serviceable, I doubt not but your Excellency will think proper to order them to be discharged as also the Officers, which I did not think myself authorised to do without your order.
        The Arms of those men of the Regiment who were discharged at Albe. Barracks, were sent away by orders received by Capt. Porter who was at that place. About One hundred and Sixty are here, and on application from the County Lieutenant of Frederick, I have let him take One hundred and forty, to arm some of the Militia who are to march against a body of Tories in Hampshire, which arms are to be returned after the expedition. The rest of the Arms here are delivered to the Quarter master and want repairing. I shall as soon as I can, make a return of the Cloathing drawn by each Soldier and transmit to you. Please inform me what to do as soon as possible, as the expence of keeping Officers without men I imagine will not be approved.
        Colo. Wood went to Maryland last week, and I expect will not be here, before the return of an Express sent by him to Congress. I am Sir, Your most obedt Servant,
        
          Fra Taylor
        
      